Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 1 of 38




                                                                  EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 2 of 38




                                                                  EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 3 of 38




                                                                  EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 4 of 38




                                                                  EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 5 of 38




                                                                  EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 6 of 38




                                                                  EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 7 of 38




                                                                  EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 8 of 38




                                                                  EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 9 of 38




                                                                  EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 10 of 38




                                                               EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 11 of 38




                                                               EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 12 of 38




                                                               EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 13 of 38




                                                               EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 14 of 38




                                                               EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 15 of 38




                                                               EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 16 of 38




                                                               EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 17 of 38




                                                               EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 18 of 38




                                                               EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 19 of 38




                                                               EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 20 of 38




                                                               EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 21 of 38




                                                               EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 22 of 38




                                                               EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 23 of 38




                                                               EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 24 of 38




                                                               EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 25 of 38




                                                               EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 26 of 38




                                                               EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 27 of 38




                                                               EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 28 of 38




                                                               EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 29 of 38




                                                               EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 30 of 38




                                                               EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 31 of 38




                                                               EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 32 of 38




                                                               EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 33 of 38




                                                               EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 34 of 38




                                                               EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 35 of 38




                                                               EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 36 of 38




                                                               EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 37 of 38




                                                               EXHIBIT A
Case 5:19-cv-02525-VKD Document 1-1 Filed 05/10/19 Page 38 of 38




                                                               EXHIBIT A
